 



Exhibit 10.4.53
COMPENSATION ARRANGEMENTS WITH EXECUTIVE OFFICERS
     Certain of the executive officers of Harris Interactive Inc. (the
“Company”) including Messrs. Allsop, Bayer, Novak, Salluzzo, Terhanian, and
Vaden, have Employment Agreements with the Company which provide for their
respective base salaries and target bonuses, subject to adjustment from time to
time in the discretion of the Compensation Committee of the Board of Directors.
Their respective salaries and target bonuses for fiscal 2008 have not been
adjusted and are shown below in the Executive Officer Compensation Table
(“Table”). The bonus actually received by each of them for fiscal 2007 is also
shown in the Table.
     The remaining executive officers, including Messrs. Bhame, Millard, and
Narowski and Mss. Binns and O’Neill, do not have employment agreements. Under
the Company’s arrangements with them, their respective salaries and target
bonuses for fiscal 2008, as well as the bonus actually received by each of them
for fiscal 2007, are shown below in the Table.
     The Company has two bonus plans in which its executive officers, together
with other employees, participate including a Corporate Bonus Plan and a
Business Unit Bonus Plan.
     Under the Corporate Bonus Plan, for fiscal 2008 a fixed dollar pool for all
participants of $945,000 is established. The actual payout from the pool
increases or decreases based upon achievement of pre-set levels of “Adjusted
EBITDA” (EBITDA adjusted to remove the effect of non-cash stock-based
compensation expense). Each participant in the Corporate Bonus Plan is allocated
a specified percentage of the pool. In order for a participant in the Corporate
Bonus Plan to achieve his full personal target bonus, Adjusted EBITDA would have
to be 4% greater than budget. Based upon better or worse performance, bonus
payouts can increase or decrease. Absent any discretionary allocation, 64% of
targeted bonus pool is payable if performance is equal to budget and no bonus is
payable if performance is less than 90% of budget.
     Under the Business Unit Bonus Plan for fiscal 2008, individual metrics are
established for each participant. In general, 25% of each participant’s bonus is
determined based upon the same Company-wide Adjusted EBITDA results as are
applicable under the Corporate Bonus Plan. In addition, 65% of bonus is earned
by achievement of budgeted operating income for the particular business unit
with which the officer is associated, and 10% of the bonus is based upon
evaluation of performance against individual management objectives. Within the
Business Unit Bonus Plan bonuses may be increased or decreased by set
percentages based upon client satisfaction scores for the business unit with
which a particular officer is associated.
     Up to $850,000 under all of the Company’s bonus plans is available to be
awarded to the participants in any of those plans in the discretion of the Chief
Executive Officer, subject in the case of executive officers to approval by the
Compensation Committee. The Compensation Committee of the Board of Directors
also reserves the right to increase the payouts that would otherwise be
applicable.

 



--------------------------------------------------------------------------------



 



EXECUTIVE OFFICER COMPENSATION TABLE

                                                  FY2008         FY2007 Actual  
FY2008 Bonus   Applicable Bonus   FY2008 Executive Officer   Bonus Payout  
Target   Plan   Salary
Dee T. Allsop
  $ 7,500     $ 75,000     Business Unit   $ 275,000  
Leonard R. Bayer
  $ 51,866     $ 135,000     Corporate   $ 330,000  
Dennis K. Bhame
  $ 23,052     $ 60,000     Corporate   $ 205,000  
Katherine Binns
  $ 6,500     $ 65,000     Business Unit   $ 210,000  
Richard Millard
  $ 55,000 *   $ 65,000     Business Unit   $ 200,000  
Eric W. Narowski
  $ 12,000     $ 30,000 **   Corporate   $ 155,000  
Gregory T. Novak
  $ 96,048     $ 250,000     Corporate   $ 500,000  
Michelle F. O’Neill
  $ 10,000     $ 65,000     Business Unit   $ 235,000  
Ronald E. Salluzzo
  $ 57,629     $ 150,000     Corporate   $ 335,000  
George H. Terhanian
  $ 71,197     $ 100,000     Business Unit   $ 299,000  
David B. Vaden
  $ 94,294     $ 150,000     Business Unit   $ 350,000  

 

*   Corrected From Amount Previously Reported
  **   Increased Over Amount Previously Reported

 